NONPRECEDENTIALȱDISPOSITION
                            ToȱbeȱcitedȱonlyȱinȱaccordanceȱwithȱFed.ȱR.ȱApp.ȱP.ȱ32.1ȱ


                            United States Court of Appeals
                                                     ForȱtheȱSeventhȱCircuitȱ
                                                     Chicago,ȱIllinoisȱ60604ȱ
                                                                 ȱ
                                                      ArguedȱAprilȱ18,ȱ2016ȱ
                                                    DecidedȱSeptemberȱ27,ȱ2016ȱ
                                                                 ȱ
                                                              Beforeȱ
ȱ
                                        FRANKȱH.ȱEASTERBROOK,ȱCircuitȱJudge
                                        ȱ
                                        DIANEȱS.ȱSYKES,ȱCircuitȱJudgeȱ
                                        ȱ
                                        LYNNȱS.ȱADELMAN,ȱDistrictȱJudge*ȱ

No.ȱ15Ȭ3747ȱ
ȱ
MILKIYASȱAMBA,ȱ                          ȱ     PetitionȱforȱReviewȱofȱanȱOrderȱofȱtheȱ
ȱ     Petitioner,ȱ                             BoardȱofȱImmigrationȱAppeals.ȱ
ȱ                                              ȱ
ȱ     v.ȱ                                      No.ȱA089Ȭ318Ȭ722ȱ
ȱ
LORETTAȱE.ȱLYNCH,ȱ
AttorneyȱGeneralȱofȱtheȱUnitedȱStates,ȱ
ȱ     Respondent.ȱ
ȱ
                                        OȱRȱDȱEȱRȱ

ȱ      MilkiyasȱAmba,ȱaȱ58ȬyearȬoldȱnativeȱandȱcitizenȱofȱEthiopia,ȱenteredȱtheȱUnitedȱ
StatesȱonȱaȱnonimmigrantȱvisitorȱvisaȱonȱSeptemberȱ7,ȱ2009.ȱTwoȱweeksȱlaterȱheȱappliedȱ
forȱasylum,ȱwithholdingȱofȱremoval,ȱandȱprotectionȱunderȱtheȱConventionȱAgainstȱ
Tortureȱ(“CAT”).ȱAnȱasylumȱofficerȱinterviewedȱhimȱandȱreferredȱhisȱapplicationȱtoȱanȱ
immigrationȱjudge.ȱAmbaȱthereafterȱoverstayedȱhisȱvisa,ȱtriggeringȱremovalȱ
proceedings.ȱAmbaȱconcededȱremovabilityȱbutȱrenewedȱhisȱrequestsȱforȱasylum,ȱ
withholding,ȱandȱCATȱprotection.ȱAnȱimmigrationȱjudgeȱdeniedȱtheseȱclaimsȱforȱrelief,ȱ
findingȱAmba’sȱtestimonyȱinsufficientlyȱpersuasiveȱandȱlackingȱnecessaryȱcorroboration.ȱ
Alternatively,ȱtheȱimmigrationȱjudgeȱfoundȱthatȱAmba’sȱtestimonyȱdidȱnotȱdemonstrateȱ

ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
           *OfȱtheȱEasternȱDistrictȱofȱWisconsin,ȱsittingȱbyȱdesignation.ȱ
No.ȱ15Ȭ3747ȱ                                ȱ                                      Pageȱ2ȱ
ȱ
thatȱheȱhadȱsufferedȱpersecutionȱorȱreasonablyȱfearedȱpersecutionȱifȱforcedȱtoȱreturnȱtoȱ
Ethiopia.ȱTheȱBoardȱofȱImmigrationȱAppealsȱ(“BIA”)ȱaffirmedȱandȱorderedȱAmbaȱ
removed,ȱandȱheȱnowȱseeksȱreviewȱofȱtheȱagency’sȱdecision.ȱWeȱdenyȱtheȱpetitionȱforȱ
review.ȱ

                                       I.ȱBackgroundȱ

       AmbaȱgrewȱupȱinȱWolaytaȱSodo,ȱinȱsouthernȱEthiopia,ȱbutȱhasȱlivedȱinȱAddisȱ
Ababa,ȱtheȱnation’sȱcapital,ȱsinceȱtheȱearlyȱ1990s.ȱHeȱisȱmarriedȱwithȱfiveȱchildren,ȱandȱ
hisȱfamilyȱremainsȱinȱEthiopia.ȱTheȱfactualȱbackdropȱforȱhisȱpersecutionȱclaimȱbeginsȱ
withȱhisȱdecisionȱinȱ1977ȱtoȱenlistȱinȱtheȱEthiopianȱmilitary.ȱThreeȱyearsȱearlierȱtheȱ
Ethiopianȱgovernmentȱwasȱoverthrownȱbyȱaȱcommunistȱmilitaryȱjuntaȱknownȱasȱ“theȱ
Derg.”ȱWhenȱAmbaȱenlistedȱinȱtheȱDergȱmilitary,ȱtheȱjuntaȱwasȱattemptingȱtoȱpacifyȱaȱ
rebellionȱinȱpartsȱofȱpresentȬdayȱEritrea,ȱwhichȱwasȱthenȱformallyȱEthiopianȱterritory.ȱ

        Inȱhisȱtestimonyȱbeforeȱtheȱimmigrationȱjudge,ȱAmbaȱgaveȱtheȱfollowingȱaccountȱ
ofȱhisȱserviceȱinȱtheȱDergȱmilitaryȱandȱhisȱreturnȱtoȱcivilianȱlife.ȱHeȱwasȱinitiallyȱstationedȱ
inȱanȱartilleryȱbatteryȱinȱBarentu,ȱanȱareaȱthatȱsawȱintenseȱfightingȱbetweenȱtheȱDergȱ
militaryȱandȱEritreanȱrebelȱforces.ȱInȱJulyȱ1978ȱheȱwasȱbrieflyȱtransferredȱfromȱhisȱ
artilleryȱpostȱtoȱworkȱasȱaȱtranslatorȱbetweenȱSovietȱmilitaryȱadvisorsȱandȱtheȱDergȱ
military,ȱbutȱafterȱaboutȱaȱmonth,ȱheȱreturnedȱtoȱBarentuȱtoȱhelpȱarrangeȱcivilianȱairȱ
transportȱintoȱandȱoutȱofȱtheȱwarȱzone.ȱAmbaȱservedȱthereȱforȱaȱlittleȱlessȱthanȱaȱyearȱ
beforeȱtravelingȱtoȱthenȬSovietȱUkraineȱforȱtrainingȱinȱ“psychologyȱandȱmilitaryȱ
pedagogy.”ȱWhenȱheȱfinishedȱthisȱtraining,ȱheȱwasȱassignedȱaȱ“politicalȱguidanceȱ
position”ȱteachingȱhistory,ȱphilosophy,ȱandȱdisciplineȱtoȱEthiopianȱsoldiers.ȱ

       AmbaȱservedȱinȱtheȱDergȱmilitaryȱuntilȱ1991ȱwhenȱtheȱjuntaȱwasȱovertakenȱ
byȱtheȱEthiopianȱPeople’sȱRevolutionaryȱDemocraticȱFront.ȱAtȱthatȱpointȱAmbaȱ
defectedȱfromȱtheȱmilitaryȱandȱreturnedȱtoȱhisȱhometownȱinȱsouthernȱEthiopia.ȱ
Heȱwasȱthereafterȱinstructedȱtoȱreportȱtoȱtheȱnewȱregime.ȱTheȱfirstȱtimeȱheȱdidȱsoȱ
heȱwasȱsimplyȱaskedȱtoȱturnȱoverȱhisȱgun,ȱbutȱtheȱsecondȱtimeȱheȱwasȱarrestedȱ
andȱimprisonedȱalongȱwithȱothersȱwhoȱservedȱinȱtheȱDergȱmilitary.ȱHeȱbailedȱoutȱ
15ȱdaysȱlater,ȱbutȱspentȱjustȱtwoȱdaysȱwithȱhisȱfamilyȱbeforeȱheȱwasȱagainȱarrestedȱ
andȱtakenȱtoȱaȱwindowlessȱwarehouseȱthatȱwasȱusedȱtoȱincarcerateȱaboutȱ
500ȱotherȱprisoners.ȱHeȱwasȱkeptȱthereȱforȱfiveȱmonths.ȱConditionsȱwereȱ
unsanitary,ȱandȱnoȱmedicalȱtreatmentȱwasȱavailableȱforȱtheȱprisoners,ȱwhoȱ
receivedȱonlyȱmalariaȱtabletsȱandȱtwoȱmealsȱaȱdayȱprovidedȱbyȱtheȱRedȱCross.ȱHisȱ
confinementȱwasȱpunctuatedȱwithȱthreatsȱfromȱtheȱguards,ȱwhoȱregularlyȱmadeȱ
No.ȱ15Ȭ3747ȱ                                 ȱ                                     Pageȱ3ȱ
ȱ
theȱprisonersȱsitȱoutsideȱinȱtheȱpunishingȱsunȱforȱextendedȱperiodsȱofȱtime.ȱApartȱ
fromȱtheseȱpoorȱconditions,ȱhowever,ȱAmbaȱwasȱnotȱphysicallyȱharmed.ȱ

       ByȱtheȱtimeȱAmbaȱwasȱreleased,ȱheȱwasȱ“very,ȱveryȱsick”ȱfromȱtheȱ
unsanitaryȱconditionsȱinȱtheȱwarehouse.ȱHeȱreturnedȱtoȱhisȱfamilyȱhomeȱinȱ
southernȱEthiopia,ȱrecuperatedȱthere,ȱandȱthenȱmovedȱtoȱAddisȱAbabaȱtoȱlookȱforȱ
work.ȱHeȱfirstȱfoundȱaȱjobȱteachingȱlanguageȱcoursesȱtoȱAmericansȱandȱaȱfewȱ
yearsȱlaterȱwasȱhiredȱasȱanȱassistantȱadministratorȱatȱaȱhospitalȱlargelyȱfundedȱbyȱ
American,ȱBritish,ȱandȱAustralianȱdonors.ȱInȱ2007ȱAmbaȱleftȱhisȱjobȱatȱtheȱhospitalȱ
toȱworkȱforȱBethanyȱChristianȱServices,ȱanȱinternationalȱChristianȱaidȱ
organizationȱthatȱneededȱEthiopiansȱtoȱformȱtheȱlocalȱbranchȱofȱtheȱorganizationȱ
becauseȱtheȱgovernmentȱwouldȱnotȱpermitȱforeignersȱtoȱdoȱso.ȱAsȱtheȱ
organization’sȱcountryȱdirector,ȱheȱmanagedȱtheȱEthiopianȱoperations,ȱwhichȱ
includedȱworkingȱwithȱAmericanȱvisitorsȱandȱfosterȱparents.ȱInȱ2008ȱBethanyȱ
ChristianȱServicesȱflewȱhimȱtoȱtheȱUnitedȱStatesȱforȱjobȱtraining.ȱ

       AmbaȱalsoȱspentȱsomeȱofȱhisȱtimeȱinȱAddisȱAbabaȱvolunteeringȱwithȱAfricaȱ
PeaceȱandȱConflictȱManagement,ȱaȱnowȬdefunctȱorganizationȱthatȱworkedȱtoȱ
resolveȱconflictsȱinȱEthiopia’sȱborderȱregions.ȱAfricaȱPeaceȱwasȱledȱbyȱBogaleȱ
Ashango,ȱaȱchildhoodȱclassmateȱofȱAmba’s,ȱandȱwasȱtheȱsubjectȱofȱharassmentȱbyȱ
theȱEthiopianȱgovernment.ȱAmbaȱbeganȱhisȱinvolvementȱwithȱAfricaȱPeaceȱinȱ
2004.ȱHeȱtestifiedȱthatȱinȱ2005ȱAshangoȱtoldȱhimȱthatȱsecurityȱagentsȱforȱtheȱ
Ethiopianȱgovernmentȱbrokeȱintoȱhisȱ(Ashango’s)ȱofficeȱtoȱthreatenȱhimȱandȱ
confiscateȱhisȱdocuments.ȱ

       AmbaȱtestifiedȱthatȱinȱearlyȱJuneȱ2009,ȱheȱwasȱtheȱvictimȱofȱsimilarȱ
harassment.ȱTwoȱmenȱwhoȱappearedȱtoȱbeȱsoldiersȱinȱtheȱEthiopianȱarmyȱforciblyȱ
enteredȱhisȱofficeȱatȱBethanyȱChristianȱServicesȱandȱaccusedȱhimȱofȱconspiringȱ
againstȱtheȱEthiopianȱgovernment.ȱTheyȱthreatenedȱtoȱharmȱhimȱifȱheȱrefusedȱtoȱ
stopȱopposingȱtheȱregimeȱandȱwarnedȱhimȱnotȱtoȱtellȱanyoneȱaboutȱtheȱincident.ȱ
Thisȱthreatȱoccurredȱduringȱtheȱelectionȱseasonȱwhenȱsecurityȱforcesȱwereȱ
attackingȱpeopleȱsuspectedȱofȱopposingȱtheȱregime.ȱAmbaȱtestifiedȱthatȱheȱ
thoughtȱtheȱgovernmentȱtargetedȱhimȱbecauseȱhisȱworkȱinvolvedȱinteractingȱwithȱ
manyȱforeignersȱandȱbecauseȱofȱhisȱ2008ȱtravelȱtoȱtheȱUnitedȱStates.ȱAmbaȱtoldȱ
threeȱotherȱpeopleȱaboutȱthisȱincident:ȱhisȱwife,ȱhisȱfriendȱAshango,ȱandȱaȱ
coworkerȱnamedȱSisayȱKassaye.ȱHeȱtestifiedȱthatȱKassayeȱadvisedȱhimȱtoȱfleeȱtheȱ
country.ȱ
No.ȱ15Ȭ3747ȱ                                  ȱ                                  Pageȱ4ȱ
ȱ
        AmbaȱsaidȱthatȱheȱthenȱtookȱaȱmonthȬlongȱbreakȱfromȱhisȱjobȱwithȱBethanyȱ
ChristianȱServicesȱandȱformallyȱquitȱtheȱorganizationȱinȱJulyȱ2009.ȱHeȱdepartedȱ
forȱtheȱUnitedȱStatesȱinȱSeptemberȱ2009ȱusingȱtheȱunexpiredȱvisaȱheȱhadȱobtainedȱ
forȱhisȱearlierȱtripȱwithȱBethanyȱChristianȱServices.ȱ ȱ

        TheȱimmigrationȱjudgeȱfoundȱAmba’sȱtestimonyȱgenerallyȱcredibleȱbutȱ
notedȱaȱhandfulȱofȱinconsistenciesȱbetweenȱitȱandȱearlierȱstatementsȱAmbaȱhadȱ
givenȱtoȱtheȱasylumȱofficer.ȱFirst,ȱAmbaȱtoldȱtheȱasylumȱofficerȱthatȱheȱhadȱ
witnessedȱciviliansȱbeingȱharmedȱbyȱtheȱmilitaryȱwhileȱheȱwasȱstationedȱinȱ
Barentu.ȱInȱhisȱtestimonyȱbeforeȱtheȱimmigrationȱjudge,ȱheȱdeniedȱseeingȱanyȱ
civilianȱcasualtiesȱwhileȱstationedȱinȱBarentu.ȱSecond,ȱAmba’sȱrésuméȱstatesȱthatȱ
heȱworkedȱatȱBethanyȱChristianȱServicesȱuntilȱSeptemberȱ2009.ȱHeȱtoldȱtheȱ
asylumȱofficerȱaȱdifferentȱstory:ȱHeȱsaidȱthatȱafterȱtheȱJuneȱ2009ȱbreakȬin,ȱheȱlivedȱ
atȱhomeȱandȱwentȱtoȱworkȱatȱtheȱofficeȱinȱtheȱevening.ȱNeitherȱversionȱisȱ
consistentȱwithȱAmba’sȱtestimonyȱatȱtheȱremovalȱhearing.ȱHeȱtoldȱtheȱ
immigrationȱjudgeȱthatȱheȱtookȱaȱmonthȬlongȱleaveȱfromȱBethanyȱChristianȱ
ServicesȱafterȱtheȱJuneȱbreakȬinȱandȱformallyȱquitȱtheȱorganizationȱinȱJulyȱ2009.ȱ ȱ

       Third,ȱAmbaȱtoldȱtheȱasylumȱofficerȱthatȱheȱhadȱlastȱspokenȱwithȱhisȱ
childrenȱaȱmonthȱbeforeȱtheȱasylumȱinterview.ȱWhenȱaskedȱwhyȱheȱhadn’tȱbeenȱ
inȱcontactȱwithȱthemȱsinceȱthen,ȱAmbaȱsaidȱheȱfeltȱlikeȱheȱ“shouldȱgetȱacquaintedȱ
here—itȱisȱfinanciallyȱexpensiveȱtoȱcallȱthem.”ȱButȱatȱtheȱhearingȱAmbaȱgaveȱaȱ
differentȱexplanationȱforȱhisȱlackȱofȱcommunicationȱwithȱhisȱfamilyȱandȱfriendsȱ
backȱhome.ȱWhenȱtheȱimmigrationȱjudgeȱaskedȱifȱAmbaȱhadȱeverȱattemptedȱtoȱ
obtainȱcorroboratingȱevidenceȱfromȱhisȱwife,ȱhisȱfriendsȱAshangoȱorȱKassaye,ȱorȱ
anyoneȱelseȱinȱEthiopia,ȱAmbaȱrepliedȱthatȱheȱthoughtȱhisȱwrittenȱandȱtelephonicȱ
communicationȱcouldȱbeȱmonitoredȱbyȱtheȱEthiopianȱgovernmentȱandȱthatȱtheȱ
governmentȱwouldȱpunishȱanyoneȱitȱthoughtȱwasȱhelpingȱhim.ȱ

       Theȱimmigrationȱjudgeȱconcludedȱthatȱinȱtheȱaggregateȱtheseȱ
inconsistenciesȱreducedȱanyȱpersuasivenessȱAmba’sȱtestimonyȱmightȱotherwiseȱ
haveȱhad.ȱAsȱpermittedȱbyȱtheȱREALȱIDȱActȱofȱ2005,ȱtheȱimmigrationȱjudgeȱ
requiredȱAmbaȱtoȱprovideȱcorroboration.ȱ

        Ambaȱsubmittedȱseveralȱitemsȱofȱevidenceȱinȱanȱattemptȱtoȱcorroborateȱhisȱ
story,ȱincludingȱaȱpsychologicalȱassessment,ȱseveralȱcountryȬconditionsȱreports,ȱ
expertȱtestimonyȱaboutȱconditionsȱinȱEthiopia,ȱvariousȱdocumentsȱandȱ
photographsȱfromȱAfricaȱPeaceȱandȱBethanyȱChristianȱServices,ȱandȱaȱstatementȱ
fromȱhisȱroommateȱinȱtheȱUnitedȱStates.ȱThisȱprofferedȱcorroborationȱwasȱhighlyȱ
No.ȱ15Ȭ3747ȱ                                 ȱ                                     Pageȱ5ȱ
ȱ
generalizedȱandȱdidȱnotȱdirectlyȱsupportȱAmba’sȱtestimonyȱaboutȱhisȱ1991ȱ
detentionȱorȱtheȱ2009ȱbreakȬinȱatȱBethanyȱChristianȱServices.ȱForȱexample,ȱtheȱ
psychologicalȱassessmentȱgenerallyȱsuggestedȱthatȱAmbaȱisȱ“experiencingȱ
symptoms”ȱthatȱ“meetȱtheȱdiagnosticȱcriteriaȱforȱPTSD.”ȱTheȱcountryȬconditionsȱ
reportsȱdescribeȱtheȱEthiopianȱgovernment’sȱpracticeȱofȱsurveillingȱandȱ
persecutingȱsuspectedȱdissidentsȱandȱalsoȱhighlightȱaȱ2009ȱlawȱgivingȱtheȱ
Ethiopianȱgovernmentȱbroadȱpowerȱoverȱtheȱmanagementȱandȱoperationsȱofȱ
nonȬgovernmentalȱorganizationsȱ(“NGOs”).ȱTheȱexpertȱwitness—Dr.ȱDonaldȱ
Levine,ȱaȱprofessorȱemeritusȱatȱtheȱUniversityȱofȱChicago—testifiedȱthatȱtheȱ2009ȱ
NGOȱlawȱwasȱconsistentȱwithȱtheȱEthiopianȱgovernment’sȱgeneralȱhostilityȱtoȱ
NGOs,ȱespeciallyȱconflictȬresolutionȱorganizations.ȱDr.ȱLevineȱexplainedȱthatȱ
NGOsȱcontrolledȱbyȱforeignersȱareȱparticularlyȱsuspectȱbecauseȱtheȱgovernmentȱ
believesȱ“outsideȱpowers”ȱwereȱresponsibleȱforȱstirringȱupȱdissidentsȱduringȱtheȱ
2005ȱelection.ȱHeȱalsoȱsaidȱthatȱtoȱtampȱdownȱdissent,ȱtheȱgovernmentȱconductsȱ
surveillanceȱandȱharassmentȱ“onȱallȱfronts.”ȱButȱheȱhadȱnoȱspecificȱknowledgeȱofȱ
AfricaȱPeaceȱorȱBethanyȱChristianȱServices.ȱLikewise,ȱnoneȱofȱtheȱotherȱprofferedȱ
corroborationȱdirectlyȱsupportedȱAmba’sȱstory.ȱ ȱ

       Theȱimmigrationȱjudgeȱfoundȱthatȱthisȱadditionalȱevidenceȱwasȱinsufficientȱ
toȱcorroborateȱAmba’sȱstoryȱaboutȱhisȱ1991ȱdetentionȱandȱtheȱ2009ȱbreakȬinȱatȱ
BethanyȱChristianȱServices,ȱwhichȱwereȱtheȱcrucialȱaspectsȱofȱhisȱclaim.ȱTheȱjudgeȱ
notedȱthatȱAmbaȱhadȱnotȱevenȱtriedȱtoȱobtainȱcorroborationȱfromȱanyȱofȱtheȱ
peopleȱwithȱknowledgeȱofȱeitherȱorȱbothȱincidents—hisȱwife,ȱforȱexample,ȱorȱ
AshangoȱorȱKassaye—andȱfailedȱtoȱsubstantiateȱhisȱassertionȱthatȱtheȱEthiopianȱ
governmentȱwouldȱinterceptȱanyȱattemptȱatȱcommunicationȱheȱmightȱmake.ȱ
Alternatively,ȱtheȱjudgeȱheldȱthatȱevenȱifȱheȱacceptedȱtheȱcorroborationȱandȱ
creditedȱAmba’sȱstory,ȱtheȱ1991ȱdetentionȱandȱtheȱ2009ȱbreakȬinȱdidȱnotȱamountȱ
toȱpastȱpersecution.ȱAlthoughȱtheȱconditionsȱinȱtheȱdetentionȱfacilityȱwereȱ
wretched,ȱAmbaȱwasȱneverȱphysicallyȱabused.ȱAndȱtheȱ2009ȱbreakȬin,ȱtheȱ
immigrationȱjudgeȱheld,ȱwasȱanȱisolatedȱincidentȱofȱharassment—unnerving,ȱtoȱ
beȱsure,ȱbutȱnotȱanȱimmediateȱorȱparticularlyȱmenacingȱthreat.ȱ

       Forȱtheȱsameȱreasons,ȱtheȱimmigrationȱjudgeȱconcludedȱthatȱAmbaȱfailedȱ
toȱcarryȱhisȱburdenȱofȱestablishingȱaȱreasonableȱpossibilityȱofȱfutureȱpersecution.ȱ
TheȱimmigrationȱjudgeȱaccordinglyȱrejectedȱAmba’sȱasylumȱclaimȱandȱalsoȱ
deniedȱwithholdingȱofȱremovalȱandȱreliefȱunderȱtheȱCAT,ȱbothȱofȱwhichȱareȱ
governedȱbyȱaȱmoreȱstringentȱlegalȱstandard.ȱTheȱBIAȱaffirmedȱonȱallȱgrounds.ȱ
Ambaȱnowȱseeksȱreviewȱinȱthisȱcourt.ȱ ȱ
No.ȱ15Ȭ3747ȱ                                               ȱ                               Pageȱ6ȱ
ȱ
                                                    II.ȱDiscussionȱ

       Toȱbeȱeligibleȱforȱasylum,ȱanȱapplicantȱmustȱestablishȱthatȱheȱisȱaȱ“refugee,”ȱwhichȱ
theȱlawȱdefinesȱasȱsomeoneȱwhoȱisȱunableȱorȱunwillingȱtoȱreturnȱtoȱhisȱhomeȱcountryȱ
“becauseȱofȱpersecutionȱorȱaȱwellȬfoundedȱfearȱofȱpersecutionȱonȱaccountȱofȱrace,ȱ
religion,ȱnationality,ȱmembershipȱinȱaȱparticularȱsocialȱgroup,ȱorȱpoliticalȱopinion.”ȱ
8ȱU.S.C.ȱ§§ȱ1101(42)(A)ȱ(definingȱrefugee),ȱ1158(b).ȱTheȱREALȱIDȱActȱofȱ2005ȱpermitsȱanȱ
applicantȱtoȱrelyȱsolelyȱonȱhisȱownȱtestimonyȱprovidedȱthatȱheȱ“satisfiesȱtheȱtrierȱofȱfactȱ
thatȱ[his]ȱtestimonyȱisȱcredible,ȱisȱpersuasive,ȱandȱrefersȱtoȱspecificȱfactsȱsufficientȱtoȱ
demonstrateȱthatȱ[he]ȱisȱaȱrefugee.”ȱId.ȱ§ȱ1158(b)(1)(B)(ii).ȱButȱ“[w]hereȱtheȱtrierȱofȱfactȱ
determinesȱthatȱtheȱapplicantȱshouldȱprovideȱevidenceȱthatȱcorroboratesȱotherwiseȱ
credibleȱtestimony,ȱsuchȱevidenceȱmustȱbeȱprovidedȱunlessȱtheȱapplicantȱdoesȱnotȱhaveȱ
theȱevidenceȱandȱcannotȱreasonablyȱobtainȱtheȱevidence.”ȱId.ȱThisȱprovisionȱgivesȱ
immigrationȱjudgesȱ“substantialȱleewayȱtoȱdemandȱcorroborationȱofȱanȱasylumȱ
applicant’sȱallegationsȱwhetherȱorȱnotȱtheȱjudgeȱfindsȱtheȱapplicantȱcredible.”ȱ
Krishnapillaiȱv.ȱHolder,ȱ563ȱF.3dȱ606,ȱ618ȱ(7thȱCir.ȱ2009).ȱIfȱanȱimmigrationȱjudgeȱordersȱanȱ
applicantȱtoȱproduceȱcorroboratingȱevidenceȱbutȱtheȱapplicantȱfailsȱtoȱdoȱso—andȱfailsȱtoȱ
explainȱwhyȱtheȱrequestedȱevidenceȱisȱnotȱreasonablyȱavailable—theȱimmigrationȱjudgeȱ
mayȱproperlyȱdenyȱtheȱapplication.1ȱ Id.ȱ

       Weȱreviewȱtheȱimmigrationȱjudge’sȱconclusions,ȱasȱsupplementedȱbyȱtheȱBIA’sȱ
opinion,ȱunderȱtheȱ“substantialȱevidence”ȱstandard.ȱRaghunathanȱv.ȱHolder,ȱ604ȱF.3dȱ371,ȱ
379–80ȱ(7thȱCir.ȱ2010)ȱ(rejectingȱpetitioners’ȱargumentsȱthatȱtheȱdocumentsȱtheyȱ
submittedȱsatisfiedȱtheȱcorroborationȱrequirementȱandȱtheirȱcontentionȱthatȱtheyȱ
providedȱsufficientȱexplanationsȱforȱtheirȱinabilityȱtoȱproduceȱcorroboration).ȱThisȱ
standardȱisȱ“highlyȱdeferential,”ȱandȱweȱ“willȱnotȱgrantȱtheȱpetitionȱforȱreviewȱunlessȱ
theȱpetitionerȱshowsȱthatȱtheȱevidenceȱnotȱonlyȱsupportsȱreversalȱofȱtheȱBIA’sȱdecision,ȱ
butȱcompelsȱit.”ȱLiuȱv.ȱAshcroft,ȱ380ȱF.3dȱ307,ȱ312ȱ(7thȱCir.ȱ2004)ȱ(internalȱquotationȱmarks,ȱ
brackets,ȱandȱcitationȱomitted).ȱTheȱagency’sȱdecisionȱhereȱeasilyȱclearsȱthisȱbar.ȱ



ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
         ȱ Thisȱstandardȱappliesȱwithȱequalȱforceȱtoȱapplicationsȱforȱwithholdingȱofȱremovalȱandȱ
            1

protectionȱunderȱtheȱConventionȱAgainstȱTorture.ȱSeeȱ8ȱU.S.C.ȱ§§ȱ1158(b)(1)(B)(ii)ȱ(asylumȱ
applications),ȱ1229a(c)(4)(B)ȱ(applicationsȱforȱprotectionȱfromȱremoval),ȱ1231(b)(3)(C)ȱ
(withholdingȱofȱremoval).ȱAmba’sȱfailureȱtoȱprovideȱcorroborationȱdefeatsȱhisȱasylumȱclaimȱandȱ
necessarilyȱdoomsȱhisȱapplicationsȱforȱwithholdingȱofȱremovalȱandȱprotectionȱunderȱtheȱCATȱasȱ
well.ȱSeeȱHaichunȱLiuȱv.ȱHolder,ȱ692ȱF.3dȱ848,ȱ854ȱ(7thȱCir.ȱ2012);ȱseeȱalsoȱMusollariȱv.ȱMukasey,ȱ
545ȱF.3dȱ505,ȱ508ȱn.2ȱ(7thȱCir.ȱ2008).ȱ
No.ȱ15Ȭ3747ȱ                                 ȱ                                     Pageȱ7ȱ
ȱ
       TheȱBIAȱagreedȱwithȱtheȱimmigrationȱjudgeȱthatȱAmba’sȱprofferedȱcorroborationȱ
wasȱtooȱgeneralȱandȱfailedȱtoȱspecificallyȱsupportȱhisȱtestimonyȱregardingȱhisȱ1991ȱ
imprisonmentȱandȱtheȱ2009ȱbreakȬinȱatȱBethanyȱChristianȱServices.ȱTheȱBIAȱalsoȱagreedȱ
withȱtheȱimmigrationȱjudge’sȱconclusionȱthatȱaffidavitsȱfromȱpeopleȱwhoȱmightȱbeȱ
expectedȱtoȱprovideȱdirectȱcorroboration—Amba’sȱwife,ȱAshango,ȱKassaye,ȱorȱotherȱ
friendsȱorȱcolleagues—wereȱreasonablyȱavailable.ȱ

       Theȱrecordȱdoesn’tȱcompelȱaȱcontraryȱconclusion.ȱDr.ȱLevine’sȱtestimonyȱandȱtheȱ
countryȱreportsȱAmbaȱprovidedȱindicateȱthatȱEthiopia’sȱcurrentȱgovernmentȱsurveilsȱ
suspectedȱdissentersȱandȱpersecutesȱperceivedȱopponentsȱofȱtheȱregime.ȱThisȱevidenceȱ
makesȱAmba’sȱaccountȱsomewhatȱmoreȱplausible,ȱbutȱit’sȱtooȱgeneralizedȱtoȱcompelȱtheȱ
conclusionȱthatȱAmbaȱwasȱindeedȱimprisonedȱinȱ1991ȱinȱdeplorableȱconditionsȱorȱthatȱheȱ
wasȱtheȱvictimȱofȱharassmentȱbyȱsecurityȱofficersȱinȱ2009.ȱIndeed,ȱasȱtheȱimmigrationȱ
judgeȱnoted,ȱAmba’sȱwife,ȱwhoȱalsoȱworkedȱforȱBethanyȱChristianȱServices,ȱwasȱneverȱ
targetedȱforȱharassment,ȱeitherȱthenȱorȱsince.ȱ

        Ambaȱneededȱmoreȱspecificȱcorroboration—theȱkindȱofȱevidenceȱthatȱreasonablyȱ
mightȱbeȱexpectedȱtoȱcomeȱfromȱhisȱrelativesȱandȱcoworkers.ȱTheȱonlyȱexplanationȱ
Ambaȱofferedȱforȱhisȱfailureȱtoȱobtainȱthisȱevidenceȱisȱaȱvagueȱconcernȱaboutȱ
governmentȱsurveillance.ȱTheȱimmigrationȱjudgeȱwasȱentitledȱtoȱrejectȱthisȱexplanation,ȱ
especiallyȱgivenȱtheȱstatementsȱAmbaȱmadeȱtoȱtheȱasylumȱofficerȱattributingȱhisȱlackȱofȱ
communicationȱtoȱtheȱhighȱcostȱofȱcallingȱhome.ȱThisȱcaseȱisȱnotȱcomparableȱtoȱthoseȱinȱ
whichȱanȱimmigrationȱjudgeȱimpermissiblyȱfaultsȱanȱasylumȱapplicantȱforȱfailingȱtoȱ
gatherȱcorroboratingȱdocumentaryȱevidenceȱwhileȱfleeingȱimminentȱdanger.ȱSee,ȱe.g.,ȱQiuȱ
YunȱChenȱv.ȱHolder,ȱ715ȱF.3dȱ207,ȱ212ȱ(7thȱCir.ȱ2013).ȱMoreȱtoȱtheȱpointȱhere,ȱweȱregularlyȱ
affirmȱdecisionsȱrequiringȱcorroboratingȱaffidavitsȱfromȱfamilyȱmembersȱorȱcolleagues.ȱ
See,ȱe.g.,ȱHaichunȱLiuȱv.ȱHolder,ȱ692ȱF.3dȱ848,ȱ850ȱ(7thȱCir.ȱ2012)ȱ(affirmingȱanȱimmigrationȱ
judge’sȱdecisionȱtoȱrequireȱtheȱapplicantȱtoȱprovideȱaffidavitsȱfromȱotherȱcoworkersȱwhoȱ
demonstratedȱatȱaȱprotestȱthatȱoccurredȱtenȱyearsȱbeforeȱremovalȱproceedingsȱbegan).ȱ
Theȱimmigrationȱjudge’sȱdeterminationȱthatȱmoreȱspecificȱcorroborationȱwasȱbothȱ
requiredȱandȱreasonablyȱavailableȱisȱwellȱsupportedȱbyȱsubstantialȱrecordȱevidence.ȱ

       Thatȱaloneȱisȱenoughȱtoȱdenyȱtheȱpetitionȱforȱreview.ȱWeȱnoteȱforȱcompletenessȱ
thatȱtheȱagency’sȱalternativeȱfindings—thatȱAmba’sȱstory,ȱevenȱifȱtrue,ȱdidȱnotȱestablishȱ
pastȱpersecutionȱorȱanȱobjectivelyȱreasonableȱfearȱofȱfutureȱpersecution—areȱalsoȱwellȱ
supportedȱbyȱsubstantialȱevidence.ȱ

                                                              PETITIONȱFORȱREVIEWȱDENIED.ȱ